                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-22422-CIV-SMITH/LOUIS
                              CASE NO. 18-20599-CR-SMITH

BARRY P. MEZEY,

       Movant,
vs.

UNITED STATES OF AMERICA,

       Defendant.
                                                      /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       This matter came before the Court upon the Report and Recommendations [DE 43] of

Magistrate Judge Louis, in which she recommends denying Movant’s Motion to Vacate Sentence

and denying Movant’s Motion for Injunctive Release.         Movant has not filed objections to the

Report and Recommendations. Having reviewed, de novo, the Report and Recommendations and

the record, and given that there are no objections, it is

       ORDERED that:

       1)      The Report and Recommendations [DE 43] of Magistrate Judge Louis are

AFFIRMED and ADOPTED, and incorporated by reference into this Court’s Order; and

       2)      Movant’s Motion to Vacate Sentence [DE 1] is DENIED.

       3)      Movant’s Motion for Injunctive Release by Federal Judgment [DE 12] is DENIED.

       4)      All pending motions not otherwise ruled upon are DENIED as moot.

       5)      This case is CLOSED.

       DONE and ORDERED in Fort Lauderdale, Florida, this 8th day of July, 2021.




cc:    All Counsel of Record/Pro se plaintiff
